Citation Nr: 1636364	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  96-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty for training (ADT) from August 1974 to December 1974, followed by service in the Army National Guard (Puerto Rico) until June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2003 and March 2006, the Board remanded the Veteran's claim for further development.  A January 2007 Board decision denied the claim.  A July 2008 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remand this matter to the Board.  In June 2010 and November 2013, the Board remanded the claim for further development.  Such development has been completed, and this matter is returned to the Board for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is not shown to have an acquired psychiatric disorder, to include PTSD or depression, that is casually or etiologically related to his period of ADT. 


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that an April 2004 notice letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The April 2004 letter informed the Veteran of what information or evidence was needed to support his claim, and which evidence VA would obtain.  While the Board acknowledges that the notice letter did not explain how VA assigns disability ratings and effective dates, the Board finds such to be moot as the claim is being denied herein.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's available service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Development efforts for these records are discussed in greater detail below.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  

VA's duty to assist also includes the duty to provide a VA examination or obtain a VA medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations in June 2006 and December 2014.  The Board finds the December 2014 VA examination report to be sufficient upon which to base a decision on the claim.  The VA examiner reviewed the claims file, interviewed and thoroughly examined the Veteran, and provided an adequate rationale for his conclusions.  

Regarding the prior Board remands, in September 2003, the Board remanded the Veteran's claim so that copies of any private treatment records from the Ponce Hospital could be obtained.  Ultimately, pursuant to the Board's remand directive, the RO requested copies of the Veteran's private treatment records from Ponce Hospital, but a negative reply was ultimately received in April 2012 that the records had been destroyed.

In March 2006, the Board remanded the claim so that the RO would clarify whether the Veteran wanted a DRO hearing.  Pursuant to the Board's remand directive, in March 2006, the RO sent a letter to the Veteran asking if he wished to have the hearing, but no response was ever received (the Veteran responded with additional evidence, but did not indicate that he wished to have a DRO hearing).

A January 2007 Board decision denied the claim, but that decision was vacated by a July 2008 Court order based on a joint motion by the parties.  The parties agreed in the motion that there appeared to be missing service treatment records from the Veteran's National Guard service from December 1974 to June 1981 (after his period of ADT, albeit there was a February 1979 periodic examination of record).  

Therefore in June 2010, the Board remanded the claim so that any outstanding service treatment records from the Veteran's National Guard service since his separation in December 1974 could be obtained.  

The Board acknowledges in this regard that where service records have been lost or destroyed through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
The Board finds that this heightened duty to assist the Veteran was satisfied in this case, as the RO subsequently exhausted all reasonable administrative efforts to attempt to obtain the records.  The RO requested any outstanding records from the Records Management Center (RMC) in May 2011, and from the National Guard in Puerto Rico in May 2011 and July 2011, but negative replies were received.  In March 2012, the RO notified the Veteran that no additional records were found and requested that he submit any additional records in his possession.  Also, in March 2012, the RO prepared a formal finding of unavailability of the records.

The June 2010 Board remand also directed that any outstanding treatment records from Dr O.  Pursuant to the Board's remand directive, the records were requested in March 2012 and June 2012, but were unable to be obtained.  In June 2012, the RO notified the Veteran that two requests had been made, but no reply was received.

The joint motion for remand by the parties also cited the fact that the June 2006 VA examiner's opinion cited the lack of evidence of symptoms in the Veteran's National Guard records (at a time when there may have been outstanding National Guard records to be obtained).  In November 2013, the Board remanded the Veteran's claim for a new VA examination.  Pursuant to the Board's remand directive, the Veteran was afforded a new VA examination in December 2014, which report reflects the examiner provided an adequate rationale for his conclusions.  

Therefore, in light of the above, the Board finds that there was compliance with all of the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regarding periods of active duty for training (ADT) and inactive duty for training (IDT), service connection may be awarded for injuries and diseases incurred during periods of ADT, and for injuries (but not diseases) incurred during periods of IDT.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. § 3.6 (2015).

The Veteran served in a period of ADT from August 1974 to December 1974.  He served thereafter in the Army National Guard (Puerto Rico) until June 1981.  He claims that he has an acquired psychiatric disorder, to include PTSD and depression, that is related to his period of ADT.  See Claim, October 1993.
A June 1995 Ponce Hospital letter notes that the Veteran had been treated from February 1974 to June 1995 (present) in the mental health program outpatient clinic for a major depression, single severe episode with psychotic elements.

An October 1996 record from the same facility, however, and same medical record number, reflects that the Veteran's dates of mental health treatment were from August 1993 to July 1996, and that his present diagnosis was PTSD with depressed mood.

Regardless as to the conflicting dates of the start of treatment at the Ponce Hospital clinic, the Board concedes that the above records tend to show that the Veteran was treated for a current acquired psychiatric disorder since the filing of his claim for service connection.

With regard to whether the Veteran's acquired psychiatric disorder is related to his service, as noted above, service connection may be awarded for diseases incurred during periods of ADT, but not IDT.  Therefore, the question is whether the Veteran has an acquired psychiatric disorder related to his period of ADT from August 1974 to December 1974.

The Veteran's service treatment records from his period of ADT from August 1974 to December 1974 are silent as to any mental health condition or symptoms.  An October 1974 separation examination report reflects psychiatric examination was normal.  A November 1974 statement of medical condition reflects that the Veteran acknowledged his last examination was more than three days prior to his separation, and that he checked the box indicating there had been no change in his medical condition.  

After he separated from his period of ADT in 1974, a February 1979 periodic examination report reflects psychiatric examination was normal.  A February 1979 report of medical history reflects the Veteran checked the boxes denying trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

The first documentary evidence of any mental health treatment is the June 1995 and October 1996 Ponce Hospital outpatient mental health clinic records discussed above.  Because, however, the June 1995 and October 1996 records give conflicting dates for the first date of treatment at that facility, the Board finds the treatment start dates to be credible only insofar as they overlap, i.e., August 1993.  In other words, because there is no conflict to the extent that both records agree the Veteran was receiving treatment at the facility since at least August 1993, the Board finds that the Veteran received mental health treatment there since August 1993, and the Board further finds any earlier treatment date to be not credible.  See also VA examination report, June 2006 (noting conflicting dates).  The Board further finds that the report of treatment since 1974 to be not credible in light of the Veteran's own reported history to the December 2014 VA examiner, discussed below.

The December 2014 VA examination report reflects the Veteran reported that he first sought mental health treatment sometime after mid-1980s (not since 1974).  The examiner noted the Veteran's reported history of incurring a back injury lifting a 400 pound patient onto a stretcher as a paramedic and having resultant back surgery in 1993, and subsequently retiring in 1994.  The examiner also noted that the Veteran had been married for 32 years, but that the marriage ended because of his foot condition and because his wife abused him, and he reported he became depressed and she asked for a divorce.  He reported to the examiner that during his service (apparently during his ADT), a soldier verbally abused him and he threatened to shot him but a friend talked the soldier out of it.  He also reported that a soldier committed suicide in the barracks.  The examiner noted a very detailed review of the medical evidence of record.  

The VA examiner ultimately opined that it is less likely than not that the Veteran had any psychiatric disorder related to his period of ADT in 1974.  The examiner reasoned that the Veteran's service treatment records from his ADT in 1974 were negative for any mental conditions, as well as the later February 1979 examination report and report of medical history, that the Veteran himself told the VA examiner that he never sought any form of mental health treatment until the 1980s, several years after service.  The examiner also noted that the June 1995 record from Ponce Hospital noting treatment since 1974 was not validated or supported by information provided by the Veteran that day.

The Board notes that it has reviewed the entire claims file, but there are no mental health treatment records whatsoever (despite the RO's attempts to obtain any possible outstanding treatment records, as noted in the VCAA section above).  Rather, the only evidence of treatment is the June 1995 letter and October 1996 form from Ponce Hospital providing a sort of summary or history of treatment.

In light of all of the above, the Board finds that the preponderance of the evidence of record is against finding that the Veteran has had an acquired psychiatric disorder (during the period on appeal) that is related to his period of ADT in 1974.  As discussed above, the Board finds the reference to mental health treatment since February 1974 in the June 1995 letter from the Ponce Hospital outpatient clinic to be not credible because it directly conflicts with the October 1996 form from the same facility that shows the first date of mental health treatment at that facility as being in August 1993, and because the Veteran himself reported to the December 2014 VA examiner that he did not receive any mental health treatment until the 1980s.  Consistent with the Veteran's report that he did not receive mental health treatment until the 1980s, his October 1974 examination report, November 1974 statement of medical condition, and February 1979 examination report are all silent as to any mental health condition or symptoms, and the Veteran checked the boxes denying any symptoms on the February 1979 report of medical history.  The December 2014 VA examiner ultimately opined that it is less likely than not that the Veteran's psychiatric condition is related to his period of ADT, essentially citing the lack of treatment or complaint for several years after the Veteran's separation in December 1974, not just based on the lack of documentary evidence but also based on the Veteran's own admission.  The Board finds the opinion of the December 2014 VA examiner to be the most probative based on the VA examiner's medical background, the detailed rationale provided, and the fact that it is not contradicted by any other medical opinion.

To the extent that the Veteran himself opines that he has an acquired psychiatric disorder related to his period of ADT in 1974, the Board ultimately finds the opinion of the December 2014 VA examiner to be by far more probative based on the very detailed history and rationale provided in the examiner's report, and also based on the VA examiner's medical background.  See 38 C.F.R. § 3.159(a) (2015).

Therefore, in summary, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  The benefit of the doubt rule is not for application because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


